United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Westbury, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0603
Issued: November 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 24, 2020 appellant filed a timely appeal from a December 26, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, he asserted that oral argument should be granted because he would like
to explain to the Board why his claim should be approved. He stated that he suffered a traumatic injury at work and
sought professional counseling after the event. The Board, in exercising its discretion, denies appellant’s request for
oral argument because the arguments on appeal can adequately be addressed in a decision based on a review of the
case record. Oral argument in this appeal would further delay issuance of a Board decision and not serve a useful
purpose. As such, the oral argument request is denied and this decision is based on the case record as submitted to
the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On July 5, 2019 appellant, then a 40-year-old air traffic controller, filed a traumatic injury
claim (Form CA-1) alleging that on that date he developed mental trauma, stress, and anxiety as a
result of working a radar position with an aircraft just prior to it crashing. On the reverse side of
the claim form, the employing establishment acknowledged that he was injured in the performance
of duty on July 5, 2019 and noted that he had stopped work on the date of injury. It indicated that
its knowledge about the facts of appellant’s injury was consistent with his statements.
In a development letter dated July 8, 2019, OWCP advised appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence necessary to establish his claim and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to provide the necessary information. In a separate development letter
of even date, it requested that the employing establishment provide details regarding his claim and
indicate whether it concurred with his allegations. OWCP afforded the employing establishment
30 days to provide the necessary information.
OWCP subsequently received a July 9, 2019 duty status report (Form CA-17) containing
an illegible signature which indicated that on July 5, 2019 a plane crashed, causing appellant to
experience trauma. It noted that, as a result, he experienced sleeplessness, depression, and anxiety.
A July 16, 2019 e-mail from J.S., appellant’s supervisor, indicated that he attached two
audio files to his e-mail that demonstrated appellant’s calm behavior before and after the airplane
accident, which consisted of an airplane crash landing in a lake and four passengers swimming to
safety. He contended that appellant had not shared any concerns during the relief briefing between
him and the relieving controller. J.S. indicated that the recorded voices and actions of appellant
and the pilot revealed that when appellant terminated his radar services the airplane was on track,
and he stated that appellant handled the situation in a routine manner. J.S. also stated that none of
appellant’s actions caused the accident, and that appellant’s behavior had not changed from the
time he took his break until when he found out about the accident. He related that appellant
returned to work from his break without hesitation when he learned of the accident.
A July 17, 2019 controversion letter from the employing establishment indicated that it
was challenging appellant’s claim because he failed to establish that he was injured in the
performance of duty. It contended that the crash occurred during his break, and none of his actions
caused the accident. The employing establishment further contended that, because appellant was
not in charge of the airplane during the accident, he was therefore not in the performance of duty.
It additionally noted that, when he returned from his break, he was assigned to the radar position
he worked at prior to his break, accepted it without hesitation, and worked an additional 18 minutes
prior to learning of the accident, which was when he asked to be relieved from his position. The
employing establishment stated that appellant did not exhibit any signs of stress immediately prior

2

to or after his break, and that all of his transmissions with the aircraft appeared normal and gave
no indication that he was experiencing difficulties.
In a July 18, 2019 response to OWCP’s development letter, the employing establishment
noted that appellant had been on his break for 15 minutes when the airplane accident occurred, and
that all actions by him and the airplane prior to his break appeared normal. It related that he took
his break from 12:10 p.m. to 1:18 p.m., and that the last displayed image of the airplane was at
12:25 p.m. The employing establishment further noted that, after his break, appellant worked for
an additional 18 minutes.
An August 19, 2019 Form CA-17 containing an illegible signature indicated that on July 5,
2019 a plane crashed and caused appellant to experience trauma, which further caused depression,
anxiety, and sleeplessness.
An August 20, 2019 report of work status (Form CA-3) indicated that appellant had
returned to work full-time, regular-duty work that same day.
By decision dated August 22, 2019, OWCP denied appellant’s emotional condition claim,
finding that the evidence of record was insufficient to establish a compensable employment factor
as the cause of his alleged emotional condition and, thus, there was no injury sustained in the
performance of duty.
On September 6, 2019 appellant requested reconsideration. In an accompanying letter, he
indicated that after he returned to work from his break on July 5, 2019 he was informed that the
aircraft he was responsible for prior to his break was involved in an accident. Appellant stated that
he was shocked because in his 22 years as an air traffic controller he had never been informed of
something like that. He indicated that he had not recognized that he was in shock at the time and
asked the controller-in-charge what was needed of him. The controller asked appellant to relieve
his coworker working the same position that appellant had worked prior to his break. Appellant
sat at the position for 18 minutes and could not concentrate because he was focused on how the
aircraft he had been in control of had crashed and what he could have done differently. Because
he could not focus, he asked to be relieved of his position. Appellant indicated that he immediately
went to see a psychologist.
A June 9, 2019 initial evaluation report by Dr. Bruce Herman, a clinical psychologist,
indicated that appellant was referred to him for treatment by his supervisor D.W. due to anxiety
resulting from a July 5, 2019 incident where he was working as an air traffic controller and was
involved in an incident where an aircraft crash landed. He noted that, although appellant tried to
continue working after the accident occurred, appellant was too anxious and on edge to continue
working and was asked to leave. Dr. Herman opined that appellant’s depression, anxiety, and
constant rumination over the July 5, 2019 incident was a direct result of his involvement in the
incident.
A September 19, 2019 attending physician’s report, Part B of an authorization for
examination and/or treatment (Form CA-16), by Dr. Herman indicated that appellant experienced
trauma due to “witnessing a plane crash” and suffered from sleeplessness, nervousness, and

3

depression. He noted that he treated appellant from July 8 through August 19, 2019, and that
appellant could return to full-duty work on September 20, 2019.
On September 27, 2019 appellant responded to OWCP’s development questionnaire and
indicated that on Friday July 5, 2019 he was working a radar position and communicating with an
aircraft when it requested to land at Morristown Airport. He stated that, since another aircraft was
landing at that airport, the requesting aircraft was not allowed to land there. Appellant asked the
pilot to state his intentions and the pilot radioed he was going to attempt to land at Sussex Airfield.
The pilot then radioed that he was going to land at Aeroflex-Andover Airport. Appellant related
that both of those airports were small, uncontrolled airports within his jurisdiction. He informed
the pilot that either of those airports “were fine,” and then, per his procedures, he instructed the
pilot to switch frequencies before he ceased communication with him. A few minutes later, he
took his break. Appellant was subsequently informed by his operations manager A.D. that the
aircraft appellant had last communicated with was involved in an accident. He asked if everyone
was alright, and A.D. responded that the aircraft landed in a lake because it overshot the runway,
and everyone swam to safety. Appellant felt relieved, but expressed that he had a knot in his
stomach because there was damage to the aircraft. He related that he unknowingly went into shock
and returned to work in the same control position he had been working because his sector was
extremely short-staffed and he knew that his coworkers needed to take breaks from their highly
stressful jobs. After 18 minutes, appellant stopped work because he could not focus on the task
before him. He related that he broke out into a sweat and was constantly thinking about the
accident and what he could have done differently to better assist the pilot. Appellant thought that
if he had suggested that the pilot land at Caldwell Tower, an airport that was closer to the
employing establishment airport and had an air traffic control tower, instead of letting the pilot
select an uncontrolled airport, perhaps the crash would not have occurred. He also related that he
should have known by the sound of the pilot’s voice and indecision that he should have provided
more assistance. After appellant realized that he was replaying the scenario in his head and second
guessing himself, he asked to be relieved from his position. His coworker N.B. asked if anything
was wrong, and appellant responded “no” and then went outside to get some fresh air.
Appellant later watched the radar replay and listened to an audio recording of his
interactions with the pilot from the plane that crashed. He then filed a traumatic injury claim form
to report this traumatic experience. Appellant indicated that, for weeks, he was constantly
distracted by the traumatic incident and continually thought about what he could have done to
better assist the pilot. He noted that, even though he took time off, he still replayed the memory
in his head, and that he needed the time off and assistance from his psychologist to help him get
over the event. Appellant noted that he saw a psychologist that had successfully assisted many of
his coworkers in dealing with the stressors of being an air traffic controller. He indicated that he
had no preexisting emotional conditions.
An October 2, 2019 controversion letter from the employing establishment indicated that
it was irrelevant that appellant was responsible for the aircraft involved in the accident prior to the
accident, because it is part of an air traffic controller’s job to pass off an aircraft to another air
traffic controller once an aircraft is outside of their airspace. It related that, once the handing-off
occurs, the aircraft is no longer the previous air traffic controller’s responsibility. The employing
establishment repeated previous arguments and asserted that, while any stress that appellant

4

experienced due to the aircraft accident was understandable, it was not considered to have occurred
in the performance of duty.
An additional controversion letter from the employing establishment, dated October 16,
2019, asserted that appellant’s medical documentation noted that the aircraft actually crashed when
it was under a different air traffic controller’s control, and appellant was not in the control room
when it occurred.
On November 26, 2019 OWCP denied modification of its August 22, 2019 decision.
On December 22, 2019 appellant requested reconsideration. In an accompanying letter, he
recounted the July 5, 2019 sequence of events and reiterated that his trauma came from being
informed that an aircraft he had responsibility for had just crashed. Appellant worried that, because
he had told the pilot that he could not land at a particular airport and had not directed the pilot to a
closer airport with an air traffic control facility, the pilot made a poor decision to land at an
unfamiliar airport and therefore crashed.
A December 22, 2019 witness statement from N.B. indicated that on July 5, 2019 he saw
appellant returning from his break and noticed that something was strange with appellant’s
demeanor. Appellant related that an aircraft he had just worked with was involved in an accident.
N.B. indicated that he decided to keep an eye on appellant and could tell after appellant worked
for 10 minutes that appellant was having trouble processing the information, and appellant
ultimately asked to be relieved from his position. Later in the day, appellant explained to N.B.
that he felt partially responsible for the accident, and appellant kept insisting that, if he had
suggested a different airport, the accident may have not occurred. N.B. suggested that appellant
seek professional help after many hours of discussing this issue.
By decision dated December 26, 2019, OWCP denied modification of its November 26,
2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 5

3

Id.

4

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).

5

To establish an emotional condition in the performance of du ty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition. 6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. 7 There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. 8
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered.9 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. As a rule,
allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim. The claim must be supported by probative evidence. 10 If a compensable factor
of employment is substantiated, OWCP must base its decision on an analysis of the me dical
evidence which has been submitted. 11
ANALYSIS
The Board finds that appellant has met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant attributed his emotional condition to his regularly assigned job duties. He
alleged that he developed an emotional condition because he had provided landing instructions to
the pilot of a plane minutes before its crash on July 5, 2019. The case record establishes that, on
6

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
7

T.G., Docket No. 19-0071 (issued May 28, 2019); L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB
622 (2006).
8

L.H., Docket No. 18-1217 (issued May 3, 2019); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB
125 (1976).
9

Y.W., Docket No. 19-1877 (issued April 30, 2020); Dennis J. Balogh, 52 ECAB 232 (2001).

10

L.S., Docket No. 18-1471 (issued February 26, 2020); Charles E. McAndrews, 55 ECAB 711 (2004).

11

M.A., Docket No. 19-1017 (issued December 4, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

that date, appellant was responsible, as part of his regularly assigned job duties, for monitoring an
aircraft and providing instructions regarding its landing prior to its crash. He was working a radar
position when a pilot requested to land at Morristown Airport. Appellant responded that, since
another aircraft was landing at that airport, the requesting aircraft was not allowed to land there.
He asked the pilot to state his intentions and the pilot radioed he was going to attempt to land at
Sussex Airfield. The pilot then radioed that he was going to land at Aeroflex-Andover Airport.
Appellant advised that both of those airports were small, uncontrolled airports within his
jurisdiction. He informed the pilot that either of those airports “were fine,” and then, per
procedures, he instructed the pilot to switch frequencies before he ceased communication. The
record establishes that the plane crashed 15 minutes later, while appellant was on break. Appellant
was subsequently informed by operations manager A.D. that the aircraft appellant had just
communicated with was involved in an accident. At the time, he indicated that he had not
recognized that he was in shock at the time and asked the controller-in-charge what was needed of
him. Appellant was then instructed to return to the same control position that he had occupied due
to understaffing. While in the position for 18 minutes he could not concentrate because he was
focused on how the aircraft he had been in control of had crashed and what he could have done
differently. Appellant kept replaying in his mind the landing instructions he gave to the pilot,
worrying that the plane crashed because he had prohibited the pilot from landing at the pilot’s
initial choice and did not direct the pilot to a closer airport with an air traffic control facility.
Because he could not focus, he asked to be relieved of his position and immediately sought
psychiatric treatment.
The Board has held that, were the disability results from an employee’s emotional reaction
to his or her regular or specially assigned duties or to a requirement imposed by the employment,
the disability is compensable FECA. 12 The evidence of record is sufficient to establish that
appellant experienced stress due to the performance of his regular assigned duties in that he
provided landing instructions to the pilot and 15 minutes later the plane crashed as it overshot the
runway. Furthermore, the employing establishment acknowledged on the claim form that he was
injured in the performance of duty and noted that its knowledge about the facts of his injury was
consistent with his statements. The Board thus finds that appellant has established a compensable
work factor.
The Board notes that this case is distinguishable from A.M.,13 wherein an air traffic
controller similarly alleged that he sustained an emotional condition after monitoring an airplane
that subsequently crashed. In A.M. the air traffic controller aided the aircraft to ascend without
issue and relinquished control. The plane subsequently crashed when he was on break due to a
quick descent due to icing. The Board found that the incident did not arise out of his assigned
duties, and his emotional reaction was therefore not in the performance of duty. In the current
case, however, appellant’s landing instructions to the pilot, which were provided as part of h is
regularly assigned duties, set in motion the events that led to the plane’s crash on landing at an
uncontrolled small airport. Therefore, the landing instructions he provided to the pilot forms the

12

L.H., Docket No. 18-1217 (issued May 3, 2019); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB
125 (1976).
13

Docket No. 14-711 (issued March 18, 2015).

7

nexus that connects him to the plane crash and gives rise to a compensable factor of federal
employment.
As OWCP found that there were no compensable employment factors, it did not analyze
or develop the medical evidence. Accordingly, the Board will set aside OWCP’s December 26,
2019 decision and remand the case for consideration of the medical evidence with regard to
whether appellant has established an emotional condition in the performance of duty causally
related to the compensable employment factor, i.e., communicating landing instructions to a pilot
minutes before the plane crashing. After this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a compensable
factor of employment. The Board further finds, however, that the case is not in posture for decision
with regard to causal relationship between appellant’s diagnosed condition(s) and the accepted
compensable employment factor.
ORDER
IT IS HEREBY ORDERED THAT the December 26, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

